Title: To Alexander Hamilton from Benjamin Lincoln, 19 March 1794
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston March 19: 1794
Sir

Your letter under the 7th instant just now arrived by post. I hasten to answer it hoping that the conduct of the officers will not appear to you in the same point of light, after an explanation of the business is had, as it did when you received the information to which you refer. By the enclosed Copy you will perceive that you had nearly a state of facts.
On the 16th. Ulto. Captain Williams reported at this office, I was then absent, that a small Ship under British colours was at anchor in Nantasket road, under a command which refused a visiting officer of the customs permission to go on board to ascertain what & whence she was.
Under these circumstances the officers of the Customs present thought it their duty, as the Ship appeared under British colours to notify the British consul of the fact not doubting but he would instantly set matters right; to accomplish which without a noise, was the ardent wish of the Officers. Hence they were induced to express themselves strongly and to say that the Consuls notice and advice were necessary “to prevent such rigid measures as may be within the power of our commission.” They were drawn into the last observations from the growing warmth discoverable among the people and supposed that a hint of the danger arising from public resentment would induce a speedy attention to the matter and prevent those ill consequences which they apprehended would be the consequences of a delay.
The Gentlemen feel unhappy indeed that an action, to which they were stimulated by a warm desire to discharge their duty in such a manner as should be productive of the best order and the greatest good should be construed so unfavorably. Conscious of their good Intentions they rely with confidence that whatever has been thought “unguarded” in this business will be deemed to have originated in their Mode of Judgment & not from Inattention or motives of Resentment.
 